Eberhardt, Judge.
An order sustaining a general demurrer to defendant’s plea of nudum pactum is not a final judgment; hence is not appealable.1 Johnson v. Battle, 120 Ga. 649 (2) (48 SE 128); Code Ann. § 6-701. The notice of appeal must specify an appealable judgment from which the appeal is entered (Code Ann. §§ 6-802, 6-803; Interstate Fire Ins. Co. v. Chattam, 222 Ga. 436 (150 SE2d 618); Birdwell v. Pippen, 113 Ga. App. 202 (147 SE2d 673)), absent which the appeal must be dismissed. Code Ann. § 6-809.

Appeal dismissed.


It would, of course, be reviewable if enumerated as error in connection with an appeal from a final judgment.